      BROWNE GEORGE ROSS LLP
      Keith J. Wesley (State Bar No. 229276)
2       kwesle b rfirm.com
      Ivy       ang tate ar No. 224899)
3       swan ,b r irm.com
      2121~venue o t e tars, Suite 2800
4     Los Angeles, California 90067
      Telephone: 310)274-7100
5     Facsimile:( 10)275-5697
6 Attorneys for Plaintiff
  Atari Interactive, Inc.
7
8                                    UNITED STATES DISTRICT COURT
9          NORTHERN DISTRICT OF CALIFORNIA,SAN FRANCISCO DIVISION
10.
11 ATARI INTERACTIVE,INC.,                           Case No.3:18-cv-04115-JST
12                      Plaintiff,                  PLAINTIFF AND COUNTERCLAIM
13                                                  DEFENDANT ATARI
                  ~~                                INTERACTIVE,INC.'S ANSWER
14                                                  AND DEFENSES TO
   TP APPAREL,LLC dba                               COUNTERCLAIM OF
15 TEEPUBLIC; BRAIN BUSTER                          DEFENDANTS AND
                                                    COUNTERCLAIM PLAINTIFFS TP
   ENTERPRISES,LLC dba                              APPAREL,LLC AND BRAIN
16 TEEPUBLIC,
                                                    BUSTER ENTERPRISES,LLC
17          Defendants.
18
   TP APPAREL,LLC dba
19 TEEPUBLIC; BRAIN BUSTER
   ENTERPRISES,LLC dba
20 TEEPUBLIC,
21                      Counterclaim Plaintiffs,
22
                  vs.
23
      ATARI INTERACTIVE,INC.,
24
                         Counterclaim Defendant.
25
26
27
28
      1114499.1                                                          Case No. 3:18-cv-04115-JST
          PLAINTIFF ATARI INTERACTIVE,INC.'S ANSWER TO COUNTERCLAIMS FILED BY DEFENDANTS
                           TP APPAREL,LLC AND BRAIN BUSTER ENTERPRISES, LLC
 1                Plaintiff and Counterclaim Defendant Atari Interactive, Inc.("Counterclaim
 2 ~ Defendant" or "Atari") answers the counterclaims filed in this action (Dkt. 22,(the
 3 ~ "Counterclaim")) by Defendants and Counterclaim Plaintiffs TP Apparel, LLC and
4 ~ Brain Buster Enterprises, LLC (collectively "Counterclaim Plaintiffs" or
 5 ~ "TeePublic") and asserts affirmative defenses as follows.
6                                                PARTIES
 7                1.    Atari admits that Counterclaim Plaintiff TP Apparel LLC has its
 8 principal place of business in New York New York, but lacks sufficient knowledge
9 or information to forth a belief as to the truth or falsity of the remaining allegations
10 in Paragraph 1 ofthe Counterclaim, and, on that basis, denies them.
11                2.    Atari admits that Counterclaim Plaintiff Brain Buster Enterprises, LLC
12 has its principal place of business in New York New York, but lacks sufficient
13 knowledge or information to form a belief as to the truth or falsity of the remaining
14 allegations in Paragraph 2 ofthe Counterclaim, and, on that basis, denies them.
15                3.    Atari admits that it is a Delaware corporation and denies the remaining
16 allegations in Paragraph 3 ofthe Counterclaim.
17                                   JURISDICTION AND VENUE
18                4.    Atari admits that it is subject to personal jurisdiction of this Court.
19                5.    Atari admits that this Court has subject matter jurisdiction of the
20 Counterclaim.
21                6.    Atari admits that venue is proper in this Court.
22~                                   FACTUAL BACKGROUND
23                7.    _Atari admits Counterclaim Plaintiffs operate websites that allow
24 customers to design t-shirts and other products on their websites and denies the
25 remaining allegations in Paragraph 7 of the Counterclaim.
26                8.    Atari admits the allegations in Paragraph 8 ofthe Counterclaim.
27                9.    Atari denies the allegations in Paragraph 9 of the Counterclaim.
28                10.   Atari denies the allegations in Paragraph 10 ofthe Counterclaim.
      iiiaa99.i                                       _1_               Case No. 3:18-cv-04115-JST
         PLAINTIFF ATARI INTERACTIVE,INC.'S ANSWER TO COUNTERCLAIMS FILED BY DEFENDANTS
                          TP APPAREL,LLC AND BRAIN BUSTER ENTERPRISES, LLC
 1                  11.   Atari denies the allegations in Paragraph 11 ofthe Counterclaim.
 2                  12.   Atari denies the allegations in Paragraph 12 ofthe Counterclaim.
 3                  13.   Atari denies the allegations in Paragraph 13 ofthe Counterclaim.
 4                  14.   Atari denies the allegations in Paragraph 14 ofthe Counterclaim.
 5                  15.   Atari denies the allegations in Paragraph 15 of the Counterclaim.
6                          FIRST COUNTERCLAIM FOR RELIEF —COUNT I
 7                                   (Declaration of Non-Infringement)
 8                  16.   Atari incorporates its answers to Paragraphs 1 through 15 of the
 9 Counterclaim as its answer to Paragraph 16 of the Counterclaim.
10,                 17.   Atari admits the allegations in Paragraph 17 of the Counterclaim.
11                  18.   Atari denies the allegations in Paragraph 18 of the Counterclaim.
12                  19.   Atari denies the allegations in Paragraph 19 ofthe Counterclaim.
13                  20.   No answer is required to the request for judgment in Paragraph 20. To
14 the extent a response is required, Atari denies that Counterclaim Plaintiffs are
15 entitled to any of the judgment it seeks.
16                        SECOND COUNTERCLAIM FOR RELIEF —COUNT II
17                               (Cancellation of Trademark Registrations)
18                  21.    Atari incorporates its answers to Paragraphs 1 through Paragraph 20 of
19 the Counterclaim as its answer to Paragraph 21 ofthe Counterclaim.
20                  22.    The allegations in Paragraph 22 are statements oflaw for which no
21 answer should be required. To the extent an answer is required, Atari lacks
22 sufficient knowledge and denies on that basis.
23                  23.    Atari denies the allegations in Paragraph 23 ofthe Counterclaim.
24                  24.    No answer is required to the request in Paragraph 24. To the extent a
25 response is required, Atari denies that Counterclaim Plaintiffs are entitled to any of
26 the relief it seeks.
27
28
      ~ i ia499.i                                      _2_               Case No. 3:18-cv-04115-JST
          PLAINTIFF ATARI INTERACTIVE,INC.'S ANSWER TO COUNTERCLAIMS FILED BY DEFENDANTS
                           TP APPAREL,LLC AND BRAIN BUSTER ENTERPRISES, LLC
 11                                       PRAYER FOR RELIEF
2                   25.   No answer is required to the allegations in the Prayer for Relief. To the
3 extent a response is required, Atari denies that Counterclaim Plaintiffs are entitled to
4 any of the relief it seeks.
5                                       AFFIRMATIVE DEFENSES

6                   26.   As for its separate and affirmative defenses, Atari alleges the
7 affirmative defenses set forth below. Atari reserves the right to amend this Answer
8 to assert any and all additional claims and defenses when, and if, warranted in the
9 course of further discovery, investigation, or preparation for trial
10                                  FIRST AFFIRMATIVE DEFENSE
11                                        (Failure to State a Claim)
12                  27.   The Counterclaim, and each and every claim for relief alleged therein,
13 fails to state a claim upon which relief can be granted against the Counterclaim
14' Plaintiffs.
15                                 SECOND AFFIRMATIVE DEFENSE
16                                    (Unclean Hands/In Pari Delicto)
17                  28.   The Counterclaim, and each and every claim for relief alleged therein,
18 is barred by the doctrines of unclean hands and in pari delicto.
19                                  THIRD AFFIRMATIVE DEFENSE
20                                                 (Laches)
21                  29.   The Counterclaim, and each and every claim for relief alleged therein,
22 is barred by the doctrine of laches.
23                                 FOURTH AFFIRMATIVE DEFENSE
24                                    (Waiver/Acquiescence/Estoppel)
25                  30.   The Counterclaim, and each and every claim for relief alleged therein,
26 ~~ is barred by the doctrines of waiver, acquiescence, and estoppel.
27

      ~ i iaa99.i                                      _3_               Case No. 3:18-cv-041]5-J ST
          PLAINTIFF ATARI INTERACTIVE,INC.'S ANSWER TO COUNTERCLAIMS FILED BY DEFENDANTS
                           TP APPAREL,LLC AND BRAIN BUSTER ENTERPRISES, LLC
 1                                       PRAYER FOR RELIEF
2                  WHEREBY,Atari prays for relief as follows:
3                  1.    That Counterclaimant take nothing from its Counterclaim;
4                  2.    That the Counterclaim be dismissed with prejudice;
5                  3.    For costs of suit, including attorneys' fees, incurred herein; and
6                  4.    For such other and further relief as the Court may deem just and proper.
7
8                                     DEMAND FOR JURY TRIAL
9                  Plaintiff and Counterclaim Defendant Atari hereby demands a trial by jury for
10 all issues so triable.
11
12 ~ Dated: October 5, 2018                      BROWNE GEORGE ROSS LLP
                                                    Keith J. Wesley
13
                                                    Ivy A. Wang
14
                                                 By~         /s/ Keith J. We
15
16                                               Attorneys for Plaintiff Atari Interactive, Inc.
17
18
19
20
21
22
23
24
25
26
27
28
     i i ~aa99.~                                       _4_              Case No. 3:]8-cv-04115-JST
         PLAINTIFF ATARI INTERACTNE,INC.'S ANSWER TO COUNTERCLAIMS   FILED   BY DEFENDANTS
                          TP APPAREL,LLC AND BRAIN BUSTER ENTERPRISES, LLC
                                         PROOF OF SERVICE
2                Atari Interactive, Inc. v. TPApKarel, LLC dba TeePublic, et al.
            U.S.D.C. N.D. CA,San Francisco Division Case No.3:18-CV-04115-JST
3
     STATE OF CALIFORNIA,COUNTY OF LOS ANGELES
4
         At the time of service, I was over 18 years of age and not a party.to this
5 action. I am employed in the County of Los Angeles, State of California. My
  business address is 2121 Avenue of the Stars, Suite 2800, Los Angeles, CA 90067.
6
         On October 5, 2018, I served true copies of the followin~~g~documents
7 described as PLAINTIFF AND COUNTERCLAIM DEFENDANT ATA I
  INTERACTIVE,INC.'S ANSWER AND DEFENSES TO COUNTERCLAIM
8 OF DEFENDANTS AND COUNTERCLAIM PLAINTIFFS TP APPAREL,
  LLC AND BRAIN BUSTER ENTERPRISES,LLC on the interested parties in
9 this action as follows:
10                                 SEE ATTACHED SERVICE LIST
11       BY CM/ECF NOTICE OF ELECTRONIC FILING: I electronically filed
   the documents)    with the Clerk of the Court by~u~sing the CM/ECF system.
12 Participants in the case who are registered CM/ECF users will be served by the
   CM/ECF system. Participants in the case who are not registered CM/ECF users will
13 be served by mail or by other means permitted by the court rules.
14       I declare under penalty of perjury under the laws of the United States of
   America that the foregoing is true and correct and that I am employed in the office
15 of a member of the bar of this Court at whose direction the service was made.
16                 Executed on October 5, 2018, at Los Angeles, California.
17
18                                                         /s/ Kathy Hall
                                                     Kathy Hall
19
20
21
22
23
24
25
26
27
28
     1 ll 4499.1                                                        Case No. 3:18-cv-04115-JST
         PLAINTIFF ATARI INTERACTIVE,INC.'S ANSWER TO COUNTERCLAIMS FILED BY DEFENDANTS
                          TP APPAREL,LLC AND BRAIN BUSTER ENTERPRISES, LLC
                                           SERVICE LIST
2             Atari Interactive, Inc. v. TP Apparel, LLC dba TeePublic, et al.
         U.S.D.C. N.D. CA,San Francisco Division Case No.3:18-CV-04115-JST
3      [Related to Case Nos. 3:18-cv-03451-JST• 3:18-cv-003843-JST; and 4:18-cv-
                                         04949- JS~T]
4
  David H. Boren, Esq                               Attorneys for Defendants and
5 RITHOZ LEVY FIELDS LLP                            Counterclaimants:
  10940 Wilshire Blvd., Suite 1600                  Brain Buster Enterprises, LLC and
6 Los Angeles, CA 90024                             TP Apparel, LLC
  Tel: 310 443-4176
7 Fax:. ~310~443-4220
  Email:      dboren o,rlfllp.com
8
9
10                                        RELATED CASE

11                         Atari Interactive, Inc. v. Redbubble Inc.
           U.S.D.C. N.D. CA, San Francisco Division Case No.3:18-CV-03451-JST
12       [Related to Case Nos. 3:18-cv-03843-JST; 3:18-cv-04115-JST; and 4:18-cv-
                                         04949- JST]
13
     Kenneth B. Wilson                               Attorneys for Defendant Redbubble,
14   COASTSIDE LEGAL                                 Inc.
     455 1st Avenue
15   Half Moon Bay, CA 94019
     Tel650)420-4211
16   ken coastsidele ag l.com
17
18                                        RELATED CASE

19                          Atari Interactive, Inc. v. Zazzle Inc.
          U.S.D.C. N.D. CA, San Francisco Division Case No.3:18-CV-03843-JST
20      [Related to Case Nos. 3:18-cv-03451- JST; 3:18-cv-04115-JST; and 4:18-cv-
                                        04949-JST]
21
   Ryan Koppelman,Esq.                                  Attorneys for Defendant Zazzle, Inc.
22 ALSTON &BIRD LLP
   1950 University Avenue, 5th Floor
23 East Palo Alto, CA 94303
   Tel: (650)838-2000
24 Email: Rvan.konnelman(a~.alston.com
25
26
27
28
     i i iaa99 i                                                         Case No. 3:18-cv-04115-JST
          PLAINTIFF ATARI INTERACTIVE,INC.'S ANSWER TO COUNTERCLAIMS  FILED   BY DEFENDANTS
                           TP APPAREL,LLC AND BRAIN BUSTER ENTERPRISES, LLC
     Jason D. Rosenberg                    Attorneys for Defendant Zazzle, Inc.
       (Admitted Pro Hac Vice)
2i   Ma Grace Galla her
       (~dmitted Pro ~ac Vice)
3    ALSTON &BIRD LLP
     1201 West Peachtree Street NW
4    Atlanta, GA 30309
     Tel: 404 881-7000
5    Tel: 404 881-7461 (Jason's Direct
     Tel: 404 881-4482(Mary Grace's irect)
6    Fax: 404 881-7700
     Email: 'ason.rosenber alston.com
7    mart r~ ace•ga a er ,a ston.com
8
9                                       RELATED CASE
10                       Atari Interactive? Inc. v SunFrog. LLC
          USDC,Northern District of California -Case No.4:18-CV-04949-JST
11     [Related to Case Nos. 3:18-cv-03451- JST; 3:18-cv-03843-JST; and 3:18-cv-
                                       04115-JST]
12
   Nicholas Ranallo, Es9~.                             Attorneys for Defendant
13 2443 Fillmore Street #380-7508                      SunFrog, LLC
   San Francisco, CA 94115
14 Tel: 831 607-9229
   Fax: 831 533-5073
15 Email: nic (a~ranallolawoffice.com
16
17
18
19
20
21
22
23
24
25
26
27
28
     1114499.1                                                         Case No. 3:18-cv-04115-JST
        PLAINTIFF ATARI INTERACTIVE,INC.'S ANSWER TO COUNTERCLAIMS FILED BY DEFENDANTS
                         TP APPAREL,LLC AND BRAIN BUSTER ENTERPRISES, LLC
